Citation Nr: 0932879	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for a claimed right ear 
hearing loss.  

Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the RO.  

The Board remanded the case in April of 2009 in order to 
provide the Veteran with a requested videoconference hearing.  
However, he failed to report.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The claim for compensation benefits for the now service-
connected right ear hearing and the claim of service 
connection for tinnitus are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is shown to have provided credible lay 
assertions in a treatment context to identify the nature and 
extent of his noise exposure in service.  

2.  The currently demonstrated right ear sensorineural 
hearing loss is shown as likely as not to be due to the 
exposure to acoustic trauma during the Veteran's period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
right ear sensorineural hearing loss is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  To the 
extent that the action taken hereinbelow is favorable to the 
Veteran, a full discussion of VCAA is not required at this 
time.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran's service treatment records are reported to have 
been destroyed by a fire at the National Personnel Records 
Center (NPRC).  He has asserted that he was exposed to loud 
noise while working on the rifle range during his military 
service.  

In a December 2006 statement, the Veteran's private physician 
opined that his right ear hearing loss was directly related 
to loud noise exposure during service.  A subsequently 
received medical statement reported that he had an asymmetric 
sensorineural hearing loss due to firearm exposure during 
service.  These uncontroverted opinions are apparently based 
on reliable history provided by the Veteran in connection 
with medical treatment.  

Based on this record, the Board finds the evidence to be 
relative equipoise in showing that the Veteran has a current 
right ear hearing loss that as likely as not is due to 
acoustic trauma exposure during service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for a right ear hearing 
loss is warranted.  


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

The Board finds, given that service connection has been 
granted for the Veteran's right ear hearing loss, that a VA 
examination is required to determine the current extent of 
any related disability.  In addition, the VA examination 
should address the nature and likely etiology of the claimed 
tinnitus.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
current extent of any right ear hearing 
disability and the nature and likely 
etiology of the claimed tinnitus.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
audiometric testing should be performed 
in this regard.  Based on his/her review 
of the case, the examiner should afford 
an opinion as to whether the Veteran is 
suffering from tinnitus due to his 
exposure to acoustic trauma or another 
incident of his service.  

2.  Following completion of all other 
indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  Then if any 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a Supplemental Statement 
of the Case, and given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


